OPINION
On July 11, 1996, appellant Arthur Robbins entered guilty pleas to aggravated trafficking, prior conviction, and having a weapon while under disability. On August 22, 1996, he was sentenced on the aggravated trafficking charge to three to fifteen years, with three years of actual incarceration. He was sentenced to one and one-half years on the weapons charge, to run concurrently with the sentence for aggravated trafficking.
On February 20, 1997, appellant filed a motion to reduce the sentence, which was denied by the trial court. Appellant filed a notice of appeal setting forth the following assignment of error:
  "THE TRIAL COURT ERRED BY IMPOSING SENTENCE UPON DEFENDANT-APPELLANT UNDER FORMER SECTIONS OF THE OHIO REVISED CODE, AND FAILING TO SENTENCE HIM PURSUANT TO THE STATUTES IN FORCE AT THE TIME OF SENTENCING."
The provisions of the Ohio Revised Code in existence on and after July 1, 1996, apply only to persons who commit an offense on or after that date. State v. Pearson (Oct. 10, 1997), Wood App. No. WD-96-067, unreported; State v. Serrato (Sept. 19, 1997), Wood App. No. WD-96-051, unreported; State v. Kobi (Aug. 1, 1997), Fulton App. No. F-96-025, unreported. As appellant's offenses were committed prior to July 1, 1996, his sole assignment of error is found not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
JUDGMENT AFFIRMED.
Peter M. Handwork, P.J.
George M. Glasser, J.
James R. Sherck, J.
CONCUR.